*450
ORDER

In this appeal, Larry Burks filed a motion for return of property, including cash, jewelry and a 1990 Mercedes automobile. The motion was filed on October 29, 1998, and the district court denied the motion on November 25, 1998, by marginal entry without holding a hearing or making either factual findings or legal conclusions. This court is unable to review the decision of the district court under these circumstances because, based on the record, we have no way to determine what the facts are concerning the items forfeited or the court’s reasons for ordering the forfeiture. For this reason, and in light of the Supreme Court’s decision in United States v. Bajakajian, 524 U.S. 321, 118 S.Ct. 2028, 141 L.Ed.2d 314 (1998), which sets out the appropriate inquiry in forfeiture cases, we vacate the forfeiture by marginal order and remand for a hearing on the Rule 41 motion for return of property as well as findings of fact and conclusions of law.
Accordingly, it is so ORDERED.